Title: To James Madison from William Tatham, 14 January 1813 (Abstract)
From: Tatham, William
To: Madison, James


14 January 1813. Suggests the “propriety of an immediate application to the State Sovereignties of Delaware Maryland Virginia and North Carolina (perhaps Circular to all the States might be well) for Acts authorizing the President of the United States to provide for the public safety, by causing surveys to be made of the inland hydrography of the Maritime frontier, by the construction of such Military and Maritime Works, and by the extension of such Canals Military and Commercial roads, as he may deem useful in the general defence of the United States; by means of any public or private appropriations which he may have power over in this particular, whether established by act of special incorporation, or otherwise, in such manner & form as he may deem advisable.” Reminds JM of the possibility that the Virginia legislature might adjourn without having made adequate provisions for “the defence of Norfolk as the Maritime Citadel of the United States.”
